Citation Nr: 1329030	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left foot disability, to include as secondary to a left hip disability.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a left hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  Unfortunately, VA was unable to prepare a transcript of the hearing due to audio distortions in the recording.  

In September 2013, the Board received notice from the RO that the Veteran is requesting to have another hearing.  He does not want a videoconference hearing.  Rather, he wants an in-person hearing.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2013).  

In the event that a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed and the recording upon which it was based is no longer available, an appellant or his or her representative may move for a new hearing.  38 C.F.R. § 20.717(a) (2013).  The motion must be in writing and must specify why prejudice would result from the failure to provide a new hearing.  Id. 

The ruling on the motion for a new hearing will be made by the Member who presided over the hearing.  38 C.F.R. § 20.717(d) (2013).  

Factors to be considered in ruling on the motion include, but will not be limited to, the extent of the loss of the record in those cases where only a portion of a hearing tape is unintelligible or only a portion of a transcript has been lost or destroyed, and the extent and reasonableness of any delay in moving for a new hearing.  Id.  

Here, the Board finds that a new hearing is warranted.  Because the RO schedules Board travel hearings, a remand of this appeal is necessary to afford him his requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board travel hearing in accordance with his request.  Appropriate notification should be given to the Veteran and his representative and such notification should be documented and associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


